Citation Nr: 0637739	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  04-11 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran retired from active military service in August 
2002, after more than 21 years of duty.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision.


FINDING OF FACT

The medical evidence reflects that the veteran currently has 
headaches which began in service.


CONCLUSION OF LAW

The criteria for service connection for headaches have been 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

The veteran asserts that he began developing headaches around 
1991 while in service.  

Service medical records reflect that the veteran sought 
treatment on several occasions for headaches while in 
service; and, on his retirement physical, he was assessed 
with tension headaches.

In March 2002, while still actually in service, the veteran 
underwent a VA examination at which he was diagnosed with 
muscle tension headaches involving the frontal muscles of the 
forehead.  The veteran's private doctor also submitted a 
letter in 2004 indicating that the veteran currently had 
mixed-migraine headaches which had been present for 15 years.

As such, the veteran currently has headaches which have been 
continually present since service.  Therefore, the criteria 
for service connection have been met, and the veteran's claim 
is granted. 

In light of this result, a detailed discussion of VA's 
various duties to notify and assist is unnecessary (because 
any potential failure of VA in fulfilling these duties is 
harmless error).

ORDER

Service connection for headaches is granted.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


